ORDER ON PETITION FOR REHEARING
PER CURIAM:
This matter is before the court pursuant to plaintiff’s petition for rehearing. Plaintiff claims she is entitled to attorney fees and costs on appeal.
Utah Code Ann. § 30-3-3 (1989) provides that this court may order either party to pay attorney fees incurred, including attorney fees incurred on appeal. Riche v. Riche, 784 P.2d 465, 470 (Utah Ct.App.1989). Before a court will award attorney fees, the trial court must find the requesting party is in need of financial assistance and that the fees requested are *896reasonable. Bagshaw v. Bagshaw, 788 P.2d 1057, 1061-62 (Utah Ct.App.1990).
Defendant claims plaintiff has sufficient means to pay her attorney fees incurred on appeal in light of the court’s finding that plaintiff is capable of finding good, gainful employment, the award of alimony and child support, and the property distribution. However, the trial court found that plaintiff did not have the ability to pay her attorney fees incurred at trial and that defendant should pay a portion of plaintiffs attorney fees. Because those findings are supported by the evidence we award plaintiff her costs and reasonable attorney fees incurred on appeal and remand to the trial court for a determination of reasonable attorney fees plaintiff has incurred on appeal.
BILLINGS, DAVIDSON and GARFF, JJ., concur.